Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 1 of 15 PagelID #:7

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLIN OIS
EASTERN DIVISION

KARL RABENHORST,
Plaintiff,

No: 21 CV 3620

VS. Jury Demand

Nee ee Ne ee ee a

ALEJANDRO N. MAYORKAS, SECRETARY,
U.S. DEPARTMENT OF HOMELAND SECURITY, )

)
Defendant. )

~~

 

PLAINTIFF’S EXHIBIT A

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 2 of 15 PageID #:8

Office for Civil Rights and Civil Liberties
U.S. Department of Homeland Security
Washington, DC 20528

 

 

 

)
Karl Rabenhorst, )
)
Complainant )
)
v. ) Agency Case No. HS-FEMA-02247-2018
)
Alejandro N. Mayorkas, Secretary, )
U.S. Department of Homeland Security, )
)
Agency )
)
FINAL AGENCY DECISION

 

Pursuant to 29 C.F.R § 1614.110(b), the U.S. Department of Homeland Security (Department),
Office for Civil Rights and Civil Liberties (CRCL) hereby takes final action on the above-
captioned complaint by issuing a Final Agency Decision (FAD).' Based upon a review of the
full Investigative File (IF), CRCL finds that Complainant failed to prove by a preponderance of
the evidence that the Federal Emergency Management Agency (FEMA) discriminated against
Complainant. Pursuant to 29 C.F.R. § 1614.1 10(b), a notice is attached to this Decision
informing Complainant of the right to appeal to the Equal Employment Opportunity Commission
(EEOC) or to file a civil action in Federal District Court. Also, a copy of EEOC Form 573 is
attached for Complainant’s submission to the EEOC’s Office of Federal Operations, should
Complainant decide to file an appeal.

PROCEDURAL HISTORY

1. On July 9, 2018, Complainant initiated contact with an Equal Employment Opportunity
(EEO) Counselor. (Investigative File (IF) at 39).

 

' Pursuant to the Homeland Security Act of 2002, as amended, 6 U.S.C. § 345, the Officer for Civil Rights and Civil
Liberties (CRCL) shall ensure that the protection of civil rights and civil liberties is appropriately incorporated into
Departmental programs and activities. On October 26, 2012, the Secretary for the Department issued Delegation
Number 19003, which delegated to CRCL the authority to render final decisions on behalf of the Secretary in EEO
complaints, pursuant to 29 C.F.R. § 1614.110, or administratively, when that regulation is not applicable.
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 3 of 15 PageID #:9

2. On August 8, 2018, FEMA notified Complainant of the conclusion of EEO counseling
and of Complainant’s right to file a formal complaint. (IF at 53).

3. On August 29, 2018, Complainant filed the formal complaint at issue. (IF at 23).

4. On November 7, 2019, FEMA forwarded Complainant a copy of the Investigative File,
providing Complainant with notice of Complainant’s right to request a hearing before an
EEOC Administrative Judge or, alternatively, to receive a FAD.

5. On December 9, 2019, Complainant filed a request for a FAD.

6. On February 26, 2020, CRCL received FEMA’s request for a FAD.

7. On August 7, 2020, CRCL remanded the instant complaint for supplemental investigation
(SUPP-IF). (SUPP-IF at 45).

8. On December 3, 2020, CRCL received the supplemental record and notice of
Complainant’s FAD election.
CLAIMS AT ISSUE

Whether FEMA discriminated against Complainant and subjected him to harassment based on
sex (male), age (YOB: 1957), and reprisal (prior EEO activity) when:

1. On June 25, 2018, management issued Complainant an unsigned Notice of Proposed 14-
day Suspension, which referenced Complainant’s previous EEO complaint; and

a. Management did not respond to his formal responses provided on June 30, 2018,
and July 9, 2018, regarding the proposed suspension.

b. Management failed to attend his July 9, 2018 meeting regarding the disciplinary
proposal.

2. On August 7, 2018, management cancelled Complainant’s participation in the LaSalle
County Station Radiological Emergency Preparedness (REP) exercise.

3. On August 20, 2018 management informed Complainant that he would no longer
evaluate the Fermi II Nuclear Power Plan REP Exercise and ignored Complainant’s
request for a meeting.

4. From on or about November 5, 2014, and ongoing, management conspired to defraud the
US. Nuclear Regulatory Commission.

5. On October 1, 2018, management issued Complainant a decision to suspend him without
pay for 13 days.

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 4 of 15 PagelD #:10

FINDINGS OF FACT

1. During the relevant time period, FEMA employed Complainant as a Technical Hazard
Specialist (Integration Officer), GS-12, in Region V, Technical Hazards Branch (THB) of
the National Preparedness Division.” (IF at 70).

2. The THB Chief, S1 (male, American, YOB: 1964, no prior EEO activity), served as
Complainant’s first-line supervisor. (IF at 90).

3. On October 11, 2017, FEMA deployed Complainant to Disaster Relief effort ( DR) 4339-
PR in Puerto Rico in the position of a Planning Specialist Trainee. (IF at 101). The DR
4339-PR Chief of Staff, S2 (female, YOB: 1955, no prior EEO activity) served as the
management official responsible for all personnel assigned to the DR. (IF at 99).

4. On October 28, 2017, S2 released Complainant from his DR 4339-PR deployment, “with

cause, as a result of conduct and behavior issues with colleagues and supervisors.” (IF at
101-102).

5. On June 25, 2018, S1 issued Complainant Notice of Proposed Suspension for a period of
fourteen (14) days, based on allegations that Complainant exhibited “Conduct
unbecoming a Federal employee” on August 28, 201; “Disruptive behavior” on October
21 and 25, 2017, during his deployment to DR 4339-PR in Puerto Rico; and “Failure to
follow instructions” on August 28, 2017. (IF at 127-37).

6. On October 1, 2018, SI issued Complainant notice of his Suspension Decision and a
copy of the Douglas Factors Worksheet $1 utilized to determine and decide the
appropriate corrective actions for Complainant’s alleged conduct. The letter stated that
Complainant’s 14-day proposed suspension was mitigated to a 13-day suspension,
effective October 2, 2018, through October 14, 2018. (IF at 440).

7. Pursuant to Section 1-7, Paragraph G (2) of FEMA’s Manual 255-3-1, Employee
Discipline Manual, (Dec. 29, 2015) employees are responsible for: “exercising courtesy
and professionalism in dealing with fellow workers, supervisors, and the public.”
(SUPP-IF at 200).

STANDARD OF REVIEW
Title VII and Age

Section 717 of Title VII of the Civil Rights Act of 1964 (“Title VI”) as amended, 42 U.S.C.
§ 2000¢ et seq., prohibits discrimination based on race, color, religion, sex, and national origin.

 

* On or around June 27, 2017, Complainant was reassigned from a position as an Ohio Site Specialist to a position as
an Integration Officer. (IF at 72-73).

3

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 5 of 15 PageID #:11

The Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621
ef seq., protects Federal employees who are 40 years of age or older from employment
discrimination based on age. Title VII and the ADEA also prohibit reprisal or retaliation against
participation in the EEO process or for opposing any unlawful employment practices covered by
these statutes.

In the absence of direct evidence of discrimination, the tripartite analysis first enunciated in
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), applies to claims of
discrimination alleging disparate treatment. O'Connor v. Consol. Coin Caterers, 517 U.S. 308
(1996); McDonnell Douglas, 411 U.S. at 802. Under this analytical framework, the complainant
must first establish a prima facie case of discrimination by presenting facts reasonably giving
rise to an inference of discrimination when unexplained: i.e., a prohibited reason was a factor in
the adverse employment action. McDonnell Douglas, 411 U.S. at 802. Once the record
establishes a prima facie case, a presumption arises that the employer unlawfully discriminated
against the complainant, and the burden shifts to the employer “to articulate some legitimate,
nondiscriminatory reason” to rebut the prima facie case. Tex. Dep’t of Cmty. Affairs v. Burdine,
450 U.S. 248, 253-54 (1981). Should the employer meet this burden of production, the
complainant “must then have an opportunity to prove by a preponderance of the evidence that
the legitimate reasons offered by [the Agency] were not its true reasons, but were a pretext for
discrimination.” Burdine, 450 U.S. at 254, Ultimately, the burden of showing the employer
intentionally discriminated against the complainant on the basis of his or her protected status
remains at all times with the complainant. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507
(1993).

In a case where the employer has articulated legitimate, nondiscriminatory reasons for its
actions, the factfinder need not determine whether the complainant has established a prima facie
case of discrimination. Instead, the factfinder should review the entire record to determine
whether the record supports a finding of discrimination. U.S. Postal Serv. Bd. of Governors v.
Aikens, 460 U.S. 711, 714-15 (1983); Austin v. Dep't of the Navy, EEOC Appeal No. 01900068
(Dec. 8, 1989). Therefore, this decision does not include a prima facie case analysis on the
disparate treatment claims at issue.

Hostile Work Environment

Harassment claims involve one or both of the following categories: (1) harassment by a
supervisor that results in a tangible employment action, and (2) harassment which creates a
hostile work environment. See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998); Faragher
v. City of Boca Raton, 524 U.S. 775 (1998); see also Equal Employment Opportunity
Commission Enforcement Guidance: Vicarious Employer Liability for Unlawful Harassment by
Supervisors. In a case where a complainant proves a supervisor subjects the complainant to
unlawful discriminatory harassment which results in a tangible employment action, the employer
will be found liable since no affirmative defense is available to the employer. Jd.

In order to prevail on a claim of a hostile work environment, a complainant must prove the

workplace was permeated with discriminatory behavior sufficiently severe or pervasive to create
a discriminatorily hostile or abusive work environment — one that a reasonable person would

4

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 6 of 15 PageID #:12

find hostile or abusive in addition to the victim’s own subjective perception. Harris v. Forklift
Sys. Inc., 510 U.S. 17 (1993); Meritor Savs. Bank vy. Vinson, 477 U.S. 57 (1986). To establish a
claim of hostile environment, a complainant must prove the following elements: (1) the
complainant is a member of a protected group; (2) the complainant was subjected to unwelcome
verbal or physical conduct involving the protected class; (3) the unwelcome conduct was based
upon the complainant’s protected class; (4) the unwelcome conduct affected a term or condition
of the complainant’s employment, or had the effect of unreasonably interfering with the work
environment, or creating an intimidating, hostile or offensive work environment; and (5) there is
a basis for imputing liability to the employer. See McCleod v. Soc. Sec. Admin., EEOC Appeal
No. 01963810 (Aug. 5, 1999) (citing Henson v. City of Dundee, 682 F.2d 897, 901 (11th Cir.
1982). In cases involving supervisory harassment i.e. where the individual accused of
harassment has the authority to take tangible employment actions (such as hire, fire, reassign or
discipline), see Vance v. Ball State Univ., 570 US. 421 (June 24, 2013), where no tangible
employment action is taken, the employer may prove an affirmative defense comprised of two
elements: (1) that the employer exercised reasonable care to prevent and promptly correct any
harassing behavior, and (2) that the employee unreasonably failed to take advantage of any
preventive or corrective opportunities provided by the employer or to avoid harm otherwise. See
Ellerth, 524 U.S. 742; see Faragher, 524 U.S. 775: see also Equal Employment Opportunity
Commission Enforcement Guidance: Vicarious Employer Liability for Unlawful Harassment by
Supervisors. In cases involving harassment by a coworker or non-employee where no tangible
action is taken, the employer will be found liable if the complainant proves the employer knew
or should have known of the conduct, unless the employer can prove that it took immediate and
appropriate corrective action. 29 C.F.R. § 1604.1 1(d); see Equal Employment Opportunity
Commission Policy Guidance on Current Issues of Sexual Harassment; see also Owens vy. Dep't
of Transp., EEOC Request No. 05940824 (Sept. 5, 1996).

ANALYSIS

A. Procedural Dismissal

This Office dismisses Claim 4, pursuant to 29 C.F.R. §1614.107(a)(1), for failure to state a
claim. Here, Complainant alleged he witnessed unlawful activities and was subjected to
retaliation when he spoke out as a whistleblower; however, such an allegation does not fall
within the jurisdiction of the EEOC. Accordingly, because the incident alleged in Claim 4 fails
to cite a basis of discrimination within the purview of the EEOC’s statues and regulations, this
claim is dismissed.

B. Disparate Treatment
Claims 2 and 3: Complainant’s Participation in August 7 and 20, 2018 Exercises Cancelled
Management articulated legitimate, nondiscriminatory reasons for their actions regarding the
events on August 7 and 20, 2018. S1 explained that at the beginning of the year, employees are

assigned to serve as evaluators for the 15 scheduled FEMA evaluation exercises in his region.
He stated that Complainant elected to swap his participation in another scheduled exercise to

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 7 of 15 PagelD #:13

instead participate in the Fermi REP exercise. (IF at 92, 510). In response to Complainant’s
claim regarding the August 20, 2018, Fermi II Nuclear Power Plan REP exercise (Claim 3), S1
explained that Complainant’s participation was cancelled based on a determination of the lead
evaluation exercise director to reduce program costs by reducing the overall number of
evaluators. (IF at 93). With respect to Complainant’s accepted allegation (Claim 2) that he was
denied participation in the August 7, 2018, LaSalle County Station Radiological Emergency
Preparedness (REP) exercise, S1 contended that Complainant attended and participated in that
exercise as planned. (IF at 93).

Complainant failed to prove by a preponderance of the evidence that management’s legitimate,
nondiscriminatory reasons were pretext for discrimination. Complainant asserted that on August
20, 2018, S1 cancelled his scheduled participation at the Fermi evaluation exercise and instead
sent a contractor in his place. Complainant asserted that S] advised that on August 27, 2018,
they would meet, “ostensibly” to discuss his pending disciplinary proposal (Claims 1 and 5).
However, Complainant stated the expected discussion regarding his proposed suspension did not
occur. (IF at 81-82). With respect to the August 7, 2018, REP exercise, Complainant conceded
that he participated in the evaluation as scheduled, but expressed discontent that S1 was not
present at the exercise as planned. (IF at 81). In response, $1 noted that his attendance at the
event in no way impacted Complainant. (IF at 95). Complainant failed to provide any evidence
to support his assertions that management’s actions regarding his participation with the
evaluation exercises were motivated by a discriminatory animus.

Claims 1 & 5: 13-Day Suspension

Management articulated legitimate, nondiscriminatory reasons for issuing Complainant a 13-day
suspension. S1 denied that Complainant’s age, sex, national origin, were factors in his decision.
(IF at 92, 96). S1 stated that he consulted with an Employee Labor Relations specialist (ELR)
(male, YOB: 1967, no prior EEO activity) before issuing the proposed suspension. (IF at 91,
116). S1 explained that during the fall of 201 7°, two related conduct incidents occurred that
warranted disciplinary action following Complainant’s disagreement with $1’s determination on
the way an exercise should proceed. S! stated he learned from a contractor that Complainant
had expressed, “[S1] had his head up his ass,” regarding S1’s direction, which, the contractor
reported, caused confusion and interference during the exercise. (IF at 90-91, 112). S1 stated
that he discussed the comment with Complainant and directed him “not to talk to contractors
about the exercise,” and “to bring future issues to the chain of command.” However, the next
day, Complainant was “directly insubordinate” by reengaging with the contractor and again
expressing complaints about S1’s decision. S1 indicated that a final issue of inappropriate
conduct occurred while Complainant was under $2’s supervision during his deployment to DR
4339-PR during October 2017, which resulted in $2 demobilizing Complainant from the
deployment ahead of schedule. (IF at 90-91).

The ELR stated that when S1 advised him of Complainant’s conduct issues, he reviewed witness
statements and the evidence, reviewed the table of penalties, and did a comparison of similar
conduct instances to ensure consistency prior to sending a proposal recommendation. (IF at 116).

 

3 The proposal and Suspension Decision indicate August 28 and 29, 2018 were the dates Complainant’s negative
comment and insubordinate conduct, respectively, with the contractor. (IF at 127-30).

6
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 8 of 15 PagelD #:14

Thereafter, $1 issued the proposal, and after reviewing Complainant’s written response to the
proposed suspension, supporting documentation, statements from employees and supervisors in
DR-4437 PR who witnessed Complainant’s conduct, and conducting a Douglas Factor analysis,
he mitigated the proposed 14-day suspension to a 13-day suspension. He issued Complainant the
Suspension Decision on October 1, 2018. (IF at 92).

The record contained copies of $2’s November 6, 2017, memorandum documenting the
“disruptions,” uses of profanity, “unprofessional and embarrassing references to female
colleagues and supervisors,” and failure to “follow the chain of command” that resulted in
Complainant’s demobilization from DR 4339-PR, and related witness statements. (IF at 487-95,
497-500, 502-04, 506-08). Additionally, the record contained a copy of the Douglas Factor
analysis, FEMA’s Table of Penalties, and a matrix of FEMA employees subjected to disciplinary
actions within a two-year period preceding Complainant’s suspension who were charged and
disciplined for the same category of infractions alleged and upheld against Complainant. (IF at
444-48, 450, 452-75).

Complainant failed to prove by a preponderance of the evidence that management’s legitimate,
nondiscriminatory reasons for suspending him were pretext for discrimination. Complainant
asserted his disagreement with the framing of the events S] charged him with in the suspension
proposal and upheld in the suspension decision, which he described as “inaccurate.” (IF at 74-
79).

Complainant alleged that management failed to respond to his formal response to the proposal.
(Claim 1a). However, Complainant testified that $1 sent Complainant confirmation of his
receipt of Complainant’s written response on July 10, 2018. (IF at 80). Complainant further
asserted that S2 “has a reputation for being a man-hater,” and asserted that the limited presence
of males in his chain of command evidenced sex discrimination at DR 4339-PR. However, other
than Complainant’s speculative assertions, Complainant failed to present any evidence of
management’s alleged animus or that his sex, age, or national ori gin was considered in
management’s actions. (IF at 82-83).

C. Hostile Work Environment

Complainant failed to demonstrate that the alleged examples of unwelcome conduct constituted
unlawful harassment.

With respect to the disparate treatment allegations above, S| proffered legitimate,
nondiscriminatory reasons for his actions, and Complainant did not show pretext.

Complainant also identified some incidents related to the disparate treatment allegations that he
characterized as harassing.

With respect to Complainants assertion that on June 26, 2017, S1 and D1’s decision to reassign
him under their direct supervision, “in a fictitious position” as an Integration Officer, was
punitive. This Office notes that Complainant acknowledged the reason Complainant was
reassigned from his position as an Ohio Site Specialist was a direct result of a “minor
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 9 of 15 PagelD #:15

disagreement” with his former Ohio Emergency Management Agency official that resulted in
Complainant being issued a Letter of Reprimand (LOR). (IF at 72-73).

Complainant further asserted that following S1’s issuance of his proposed suspension, S1
conducted “multiple clandestine trips to FEMA HQ” and conducted “spear-phishing attacks”
against him. (IF at 81). S1 denied any knowledge of or participation in any of Complainant’s
assertions. (IF at 94-95).

Lastly, Complainant asserted that he was subjected to harassment based on his national origin,
when on November 21, 2018, he was forbidden to wear Warbird polo shirts with WWII German
aircraft because a coworker complained about the aircraft’s “historical markings.” (IF at 86).
The Supervisory Emergency Management Specialist (EMS) (male, YOB: 1970, no prior EEO
activity, White) explained that on November 14, 2018, an employee anonymously notified him
that Complainant was wearing a shirt that depicted a swastika on the tail of German aircraft,
which he also later observed. He stated that on November 15, 2018, after observing
Complainant wearing another shirt depicting the same German aircraft, he discussed the shirt and
the employee’s concer with Complainant before providing S1 notification of the situation via
email. (IF at 112). (SUPP-IF at 76-77, 79).

S1 stated that upon receipt of the EMS’s email, he scheduled a meeting to discuss the issue;
however, in the interim, Complainant provided him a package of materials related to his German
heritage and allegation stating that he has been “harassed at F EMA for the home of his father’s
birth,” which he did not review until after the November 21, 2018 meeting. During the meeting
with Complainant and a union representative on November 21, 2018, S1 recalled that he advised
Complainant that “wearing a swastika at work was creating a hostile work environment” and
further advised Complainant that he would not be able to wear it at work. He further recalled
telling Complainant he would review his previously submitted package, but his concern at the
moment was the swastika, not the other German military insignia, because the swastika is a
“significant and notorious symbol of hate,” to which Complainant replied, “for people who hate
Germans.” (SUPP-IF at 69-70).

Although Complainant denied wearing a swastika to the office as alleged, and contended that he
and “every male Caucasian” were subject to “demonization” at F EMA, he submitted no evidence
to support his statements. Moreover, Complainant acknowledged owning and wearing six
versions of polo shirts that depicted a 1942 Focke-Wulf 190A5 fighter plane with a “NSDAP
Hakenkreuz” (Swastika) symbol on the tail. (SUPP-IF at 55, 57, 62). The symbol in question is
a violation of FEMA’s Dress Code (Sep. 3, 2010), which lists “potentially offensive language or
slogans on any piece of attire or conspicuous part of the body” as an, “Unacceptable item.”
(SUPP-IF at 82).

Based on the record, Complainant failed to produce preponderant evidence that the incidents
alleged were motivated by his membership in any protected classes.

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 10 of 15 PageID #:16

CONCLUSION

Based upon the full evidentiary record, CRCL concludes Complainant failed to prove that FEMA
discriminated against Complainant. Since Complainant is not the prevailing party, he is not

entitled to payment of attorney’s fees, costs, or compensatory damages, and no corrective action
is required.

 

 

Rese April 13, 2021
For Veronica Venture Date

Deputy Officer, Office for Civil Rights and Civil Liberties
Director for EEO & Diversity
Department of Homeland Security

dCH
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 11 of 15 PageID #:17

NOTICE OF APPEAL RIGHTS

You have the right to appeal to the Equal Employment Opportunity Commission (EEOC) or to
file a civil action in an appropriate United States District Court.

All time periods are given in calendar days. Ifa time period expires on a Saturday, Sunday or
Federal holiday, you may file on the next business day. If an attorney represents you, the time
periods begin to run from the date that your attorney receives this decision.

FILING AN APPEAL WITH EEOC

You have the right to appeal this decision to EEOC within 30 days of the day you receive this
final decision. You have the right to submit an optional brief or statement within 30 days of the
date you file the appeal. File your appeal, and any subsequent supporting statement or brief, by
accessing EEOC’s public portal, at www.publicportal.eeoc.gov. When you file your appeal
through the EEOC’s public portal, please be sure to select the appropriate DHS Component.

If you are unable to access the public portal, you may send the appeal by mail addressed to:

U.S. Equal Employment Opportunity Commission
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

Or by personal delivery to:

U.S. Equal Employment Opportunity Commission
Office of Federal Operations
131 M Street, NE
Suite SSW12G
Washington, DC 20507

Or by facsimile to (202) 663-7022.

At the same time you file an appeal with EEOC, you must also send a copy of your appeal, and
any supporting statement or brief, to:

Director, Office of Equal Rights
Federal Emergency Management Agency
500 C Street SW — Fourth Floor — 4SW-0915
Washington, DC 20472-3505
And to:

Office for Civil Rights and Civil Liberties

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 12 of 15 PageID #:18

Department of Homeland Security
MS 0191
2707 Martin Luther King Jr Ave SE
Washington, DC 20528-0191

In your appeal to EEOC, you must state the date and method (for example, by certified mail or
hand delivery) by which a copy of the appeal was sent to the Director, Office of Equal Rights,
Federal Emergency Management Agency. You should use the attached EEOC Form 5 73, Notice
of Appeal/Petition, to file your appeal. EEOC will dismiss your appeal if you do not file it
within the time limits.

FILING A CIVIL ACTION

You also have the right to file a civil action in an appropriate United States District Court within
96 days after you receive this final decision if you do not appeal to EEOC, or within 90 days
after receipt of EEOC’s final decision on appeal. You may also file a civil action after 180 days
from the date of filing an appeal with EEOC if there has been no final decision by EEOC.

If your claim is based on age discrimination, the time limits noted above may not be applicable
to you, especially if you are filing this civil action after giving EEOC not less than 30 days’
notice of your intent to file such an action. Accordingly, you should consult an attorney if you
desire further guidance regarding the timeliness of your case.

You must also comply with the following instructions:

(1) You must name Alejandro N. Mayorkas, Secretary, Department of Homeland Security, as the
defendant. Failure to provide his name and official title may result in dismissal of your case.

(2) If you decide to file a civil action and if you do not have, or cannot afford, the services of an
attorney, you may request that the Court appoint an attorney to represent you and that the Court
permit you to file the action without payment of fees, costs, or other security. The grant or denial
of the request is within the sole discretion of the Court. Filing a request for an attorney does not
extend the time in which to file a civil action. Both the request and the civil action must be filed
within 90 days of the date you receive the agency or EEOC final decision.

Please note that due to the current pandemic and national health emergency, some
District Courts may have changed their procedures for how to file a civil action. Please
look at the specific instructions provided by the District Court in the jurisdiction in
which you live for how to file a civil action.

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 13 of 15 PageID #:19

NOTICE OF APPEAL/PETITION
TO THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

OFFICE OF FEDERAL OPERATIONS
P.O. Box 77960
Washington, DC 20013

Complainant Information: (Please Print or Type)

 

 

 

 

 

Socata stig tee insist

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes; Date Received _(Remember to attach a copy)
72 No

This appeal alleges a breach of settlement agreement

    
  

 

Oe ar ree emer

sae No

_Yes (Indicate the agency or procedure, complaint/docket number,
and attach a copy, if appropriate)

 

No
Yes (Attach a copy of the civil action filed)

 

 

 

on or order from which you are appealing. Ifa hearing was requested, please
attach a copy of the agency's final order anda copy of the EEOC Administrative Judge's decision. Any comments or brief in support

 

 

 

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 14 of 15 PagelD #:20

PRIVACY ACT STATEMENT

(This form is covered by the Privacy Act of 1974. Public Law 93-597.
Authority for requesting the personal data and the use thereof are given below.)

FORM NUMBER/TITLE/DATE: EEOC Form 573, Notice of Appeal/Petition, J anuary
2001

AUTHORITY: 42 U.S.C. § 2000e-16

PRINCIPAL PURPOSE: The purpose of this questionnaire is to solicit information to
enable the Commission to properly and efficiently adjudicate appeals filed by Federal
employees, former Federal employees, and applicants for Federal employment.

ROUTINE USES: Information provided on this form will be used by Commission
employees to determine: (a) the appropriate agency from which to request relevant files;
(b) whether the appeal is timely; (c) whether the Commission has jurisdiction over the
issue(s) raised in the appeal, and (d) generally, to assist the Commission in properly
processing and deciding appeals. Decisions of the Commission are final administrative
decisions, and, as such, are available to the public under the provisions of the Freedom of
Information Act. Some information may also be used in depersonalized form as a data
base for statistical purposes.

WHETHER DISCLOSURE IS MANDATORY OR VOLUN TARY AND EFFECT
ON INDIVIDUAL FOR NOT PROVIDING IN FORMATION: Since your appeal is a
voluntary action, you are not required to provide any personal information in connection
with it. However, failure to supply the Commission with the requested information could
hinder timely processing of your case, or even result in the rejection or dismissal of your
appeal.

 
Case: 1:21-cv-03620 Document #: 1-1 Filed: 07/08/21 Page 15 of 15 PageID #:21

CERTIFICATE OF SERVICE

For timeliness purposes, it shall be presumed that the parties received the foregoing on the date
indicated below if sent via email or within five (5) calendar days after the date indicated below if
sent by regular or certified mail. I certify that the foregoing final action, appeal rights, and appeal
form were provided to the following:

Karl Rabenhorst

4611 122 St.

Pleasant Prairie, WI 53158

(Via Email: karl.rabenhorst@fema.dhs.gov )

Director, Office of Equal Rights

Federal Emergency Management Agency
395 E Street, SW, 2nd Floor
Washington, DC 20472-3220

(Uploaded and Notified Via Email)

Mechelle White 04/21/2021
CRCL EEO Specialist Date

 
